Exhibit 10.3

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT ID CODE    
PAGE     OF      

 

    1    

 

 

    7    

2. AMENDMENT/MODIFICATION NO.

132

 

3. EFFECTIVE DATE  

07/02/2018

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                         CODE    

5ACAAQ

  7. ADMINISTERED BY (IF OTHER THAN ITEM 6)   CODE     5ACAAQ  

DALE D. PARSAN

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-2223   

 

   

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
    (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

   



    

 

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS     

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Increase:      [*]

    

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

(x)     A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
  ☐            

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

        ☒    

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return         1     copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to execute the following change to the
ACN-13-FX contract:

 

1. In accordance with contract ACN-13-FX and the “Fuel Adjustment” section, the
following Line Haul Rate (fuel) for the Day Network as set out in Attachment 10
is modified for performance during the period of July 2, 2018 to July 29, 2018
(Operating Period 58) as follows:

 

TIERS: Base – Tier 5

From:

[*] per cubic foot

 

Continued…

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Ron D. Stevens, Vice President

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ RON D. STEVENS

(Signature of person authorized to sign)

     

15C. DATE SIGNED   

 

8-18-18

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

9/11/18

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

    Of

 

    7

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/132

 

AWARD/ EFFECTIVE DATE  

 

07/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

To:

[*] per cubic foot

This is an increase of [*].

 

TIERS: 6 - 8

TIER 6:

From:

[*] per cubic foot

To:

[*] per cubic foot

This is an increase of [*].

 

TIER 7:

From:

[*] per cubic foot

To:

[*] per cubic foot

This is an increase of [*].

 

TIER 8:

From:

[*] per cubic foot

To:

[*] per cubic foot

This is an increase of [*].

 

[*]

 

2. In accordance with Clause 6-1: Contracting Officer’s Representative, the
following administrative change is hereby incorporated:

 

FROM:

Henry A. Dynka

 

TO:

Chanel L. Reedus

 

3. Incorporate revised Clause 3-1: Small-, Minority-, and Woman-Owned Business
Subcontracting Requirements (February 2018). This updated clause revises the
frequency for submission of required subcontracting activity

 

Continued…

 

                           

    

 

    

 

    

 

                  

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

3

 

    Of

 

    7

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/132

 

AWARD/ EFFECTIVE DATE  

 

07/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

reports from quarterly submission to semiannual submission. Accordingly,
contract ACN-13-FX is hereby modified as follows:

 

Section Contract Clauses, Page 52, existing Clause 3-1: Small-, Minority-, and
Woman-owned Business Subcontracting Requirements (March 2006) is deleted in its
entirety and in lieu thereof is replaced with the following:

 

“Clause 3-1: Small-, Minority-, and Woman-Owned Business Subcontracting
Requirements (February 2018)

 

a. All suppliers, except small businesses, must have an approved subcontracting
plan for contracts estimated or valued at $1 million or more at time of award. A
subcontracting plan is also required when contracts awarded at less than
$1 million reach or exceed the $1 million threshold during contract performance.
The plan must be specific to this contract, and separately address
subcontracting with small-, minority-, and woman-owned businesses. A plan
approved by the Postal Service must be included in and made a part of the
contract. A subcontract is defined as any agreement (other than one involving an
employer-employee relationship) entered into by a Postal Service supplier or
subcontractor calling for goods or services required for performance of the
contract or subcontract.

 

b. The supplier’s subcontracting plan must include the following:

1. Goals, in terms of percentages of the total amount of this contract that the
supplier will endeavor to subcontract to small-, minority-, and woman-owned
businesses. The supplier must include all subcontracts that contribute to
contract performance, and may include a proportionate share of goods and
services that are normally allocated as indirect costs.

 

2. A statement of the:

 

a. Total dollars planned to be subcontracted under this contract. For
indefinite-delivery contracts, this amount would be based upon the

 

Continued…

                           

 

 

    

               



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

4

 

    Of

 

    7

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/132

 

AWARD/ EFFECTIVE DATE  

 

07/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

minimum and maximum and stated as a total dollar range; and

 

b. Total of that amount planned to be subcontracted to small-, minority-, and
woman-owned businesses. For indefinite-delivery contracts, this amount would be
based upon the minimum and maximum and stated as a total dollar range.

 

3. A description of the principal types of goods and services to be
subcontracted under this contract, identifying the types planned for
subcontracting to small-, minority-, and woman-owned businesses.

 

4. A description of the method used to develop the subcontracting goals for this
contract.

 

5. A description of the method used to identify potential sources for
solicitation purposes and a description of efforts the supplier will make to
ensure that small-, minority-, and woman-owned businesses have an equitable
opportunity to compete for subcontracts.

 

6. A statement as to whether the offer included indirect costs in establishing
subcontracting goals for this contract and a description of the method used to
determine the proportionate share of indirect costs to be incurred with small-,
minority-, and woman-owned businesses.

 

7. The name of the individual employed by the supplier who will administer the
subcontracting program and a description of the individual’s duties.

 

8. Assurances that the supplier will require all subcontractors receiving
subcontracts in excess of $1 million to adopt a plan similar to the plan agreed
to by the supplier.

 

9. A description of the types of records the supplier will maintain to
demonstrate compliance with the requirements and goals in the plan for this
contract. The records must include at least the following:

 

Continued...

                           

 

 

    



               



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

5

 

    Of

 

    7

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/132

 

AWARD/ EFFECTIVE DATE  

 

07/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

a. Source lists, guides, and other data identifying small-, minority-, and
woman-owned businesses;

 

b. Organizations contacted in an attempt to locate sources that are small-,
minority-, and woman-owned businesses;

 

c. Records on each subcontract solicitation resulting in an award of more than
$100,000, indicating whether small-, minority-, or woman-owned businesses were
solicited and if not, why not; and

 

d. Records to support subcontract award data, including the name, address, and
business size of each subcontractor.

 

Reports. The supplier must provide reports on subcontracting activity under this
contract on a semi-annual basis. Should a contract be awarded and completed
within the semi-annual reporting period, a report of subcontracting activity is
still required. The report must be one of the types described in Clause 3-2:
Participation of Small-, Minority-, and Woman-Owned Businesses.”

 

4. Incorporate revised Clause 3-2: Participation of Small-, Minority-, and
Woman-Owned Businesses (February 2018). This updated clause revises the
frequency for submission of required subcontracting activity reports from
quarterly submission to semiannual submission. Accordingly, contract ACN-13-FX
is hereby modified as follows:

 

Section Contract Clauses, Page 53, existing Clause 3-2: Participation of Small-,
Minority-, and Woman-owned Businesses (March 2006) is hereby deleted in its
entirety and in lieu thereof is replaced with the following:

 

“Clause 3-2: Participation of Small-, Minority-, and Woman-Owned Businesses
(February 2018)

 

a. The policy of the Postal Service is to encourage the participation of small-,
minority-, and woman-owned business in its purchases of goods and services to
the maximum extent practicable consistent with efficient contract

 

Continued...

                           

 

    

               



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

6

 

    Of

 

    7

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/132

 

AWARD/ EFFECTIVE DATE  

 

07/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

performance. The supplier agrees to follow the same policy in performing this
contract, and also agrees that any awarded subcontract will follow the same
policy by including this clause within contracts with subcontractors.

 

b. When a contract is estimated or valued at $500,000 or more, or when a
contract reaches or exceeds the $500,000 threshold during contract performance,
the supplier must submit semi-annual reports on its subcontracting activity
under this contract via a reporting method as specified by the Postal Service.
Subject to the agreement of the supplier and the Postal Service, the supplier
will report subcontracting activity on one of the following bases:

 

1. Showing the dollar amount of payments made to subcontractors during the
reporting period;

 

2. Showing subcontracting activity that is allocable to this contract using
generally accepted accounting principles; or

 

3. A combination of the methods listed above.

 

The supplier will submit a report in accordance with the Postal Service’s
reporting method to the contracting officer within 15 calendar days after the
end of each semi-annual period, describing all subcontract awards to small-,
minority-, or woman-owned businesses. The report will include, but is not
limited to, Postal Service contract number, subcontractor information (supplier
name, address, contact name, contact email address), business classification,
North American Industry Classification System (NAICS) code, and contract
specific payments (direct, allocated, and total direct and allocated dollars).
The contracting officer may require more frequent reports.”

 

5. Except as modified herein, all other terms and conditions of the subject
contract remain unchanged and in full force and effect.

 

 

-

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Delivery: 11/28/2016

 

Continued...

                           

 

    

               



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

7

 

    Of

 

    7

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/132

 

AWARD/ EFFECTIVE DATE  

 

07/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

Discount Terms:

 

See Schedule

 

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/29/2024

 

Change Item 1 to read as follows:

 

                        1  

Day Network

Account Number: 53503

 

This is for estimation purposes only and is not a guarantee of contract value.

 

 

 

                    [*]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.